Title: To Thomas Jefferson from Andrew Kean, 19 February 1825
From: Kean, Andrew
To: Jefferson, Thomas


Dear Sir
Charlottesville
feby 19th 1825
My son John V: Kean wishes to be considered a Candidate for the appointment of Librarian to our University.—I am unacquainted with the qualifications that may be deemed requisite.—My son possesses a good English education a tolerable acquaintance with the Latin & some slight knowledge of the Greek Languages.—For  diligence & fidelity in the discharge of any trust or duty, irreproachable Morals & manners I venture to affirm he can obtain the fullest testimonials from Lancelot Minor, Horatio G. Winston & Geo W. Trueheart esqrs of Louisa—Gentlemen who have known him from his Childhood & in whose families & neighbourhood he has lived as a Teacher the two last Years.—These Testimonials shall be procured & submitted if time permits by the meeting of the board of Visitors.—Yours respectfullyAndrew Kean